        Case 3:19-cv-00290-EMC Document 126-1 Filed 05/21/21 Page 1 of 1



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
7
                        SAN FRANCISCO-OAKLAND DIVISION
8
9
     AMERICAN CIVIL LIBERTIES
10   UNION FOUNDATION, et al.,              Case No. 19-CV-00290-EMC
11                Plaintiffs,
12
            v.
13
     DEPARTMENT OF JUSTICE, et al.,
14
15                Defendants.
16
17
                                 [PROPOSED] ORDER
18
           This matter comes before the Court on Defendant DHS’s Motion, and
19
     Plaintiffs’ Cross-Motion, for Summary Judgment with respect to CBP, ICE, and
20   USCIS. Upon consideration of the argument and evidence submitted by the parties,
21   it is hereby ORDERED that Defendant’s Motion for Summary Judgment with
22   respect to CBP, ICE, and USCIS is GRANTED, and Plaintiffs’ Cross-Motion for
23   Partial Summary Judgment is DENIED.
24         IT IS SO ORDERED.
25   Date: _________________
26                                        __________________________________
                                          Edward M. Chen
27                                        United States District Judge
28

                                     [PROPOSED] ORDER
                                  CASE NO. 19-CV-00290-EMC
